Citation Nr: 1030661	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  03-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a low back condition.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1965 to September 1969.  Service in the Republic of 
Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2002 and March 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices in Los 
Angeles, California and Muskogee, Oklahoma, respectively.  The 
Veteran relocated during the pendency of the issues herein on 
appeal, and original jurisdiction of the Veteran's claims resides 
in the Regional Office in Muskogee, Oklahoma (the RO).  

In November 2005, the Board remanded the peripheral neuropathy 
claim to the VA Appeals Management Center (AMC) for additional 
evidentiary development.  In a February 2007 decision, the Board 
denied the Veteran's claim of entitlement to service connection 
for peripheral neuropathy.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  While the matter was pending before the 
Court, in July 2008, the Veteran's attorney and a representative 
of VA's Office of General Counsel filed a Joint Motion for Remand 
(JMR).  The case was been returned Board.  In December 2008, the 
Board remanded the claim in compliance of the July 2008 JMR.  As 
will be discussed below, the Board's November 2005 and December 
2008 Remand instructions have been fulfilled, and the Veteran's 
claim has returned to the Board for further appellate 
proceedings.  

Concerning the Veteran's claim for service connection for 
peripheral neuropathy, in June 2005, the Veteran testified at a 
personal hearing, conducted via videoconferencing equipment, 
which was chaired by a Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.  

An March 2010 letter was sent to the Veteran, informing him that 
the VLJ who presided at his June 2005 hearing was no longer with 
the Board and that he had the option to testify at a hearing in 
front of the another member of the Board who would decide his 
case.  38 C.F.R. § 20.707, 20.717 (2009).

The Veteran indicated in his response, dated March 30, 2010 that 
he did not wish to appear at another hearing.  As such, the Board 
with proceed to a decision on the matter.  

Issue not on appeal

During the pendency of the issues on herein on appeal, the 
Veteran's filed a claim for service connection for posttraumatic 
stress disorder (PTSD).  In a January 2010 Decision Review 
Officer (DRO) decision, the RO granted the Veteran's claim and 
assigned a 30 percent disability rating, effective January 31, 
2003.  The Veteran has not yet disagreed with the assigned 
disability rating or the effective date.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the appeal, 
a second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the effective 
date of service connection].  Therefore, that matter is not in 
appellate status.

The issue of entitlement to service connection for a low back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran's peripheral neuropathy is etiologically related to his 
military service, to include his presumed exposure to herbicides 
in Vietnam, or that such disability was initially manifested 
within one year of his separation from active duty.


CONCLUSION OF LAW

Service connection for peripheral neuropathy is not warranted.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a),(e) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall considerations

As was alluded to in the Introduction, the Board remanded this 
case in November 2005 and December 2008.  In essence, the 
November 2005 Board Remand instructed the agency of original 
jurisdiction (AOJ) to provide the Veteran a VA examination and 
opinion concerning the Veteran's theories of direct and 
presumptive service connection.  The AOJ was then to readjudicate 
the claim.

In December 2005, the Veteran was scheduled for a VA neurological 
examination, which was completed later that same month.  After 
this development was completed, the AMC readjudicated the claim 
in an April 2006 supplemental statement of the case (SSOC), and 
the Veteran's claim was returned to the Board.

The Veteran's claim was again remanded by the Board in July 2008.  
The July 2008 Board Remand instructed the AOJ to have the 
Veteran's VA claims file reviewed by a VA physician and obtain a 
medical nexus opinion with accompanying rationale addressing the 
Veteran's theory of direct service connection.  The AOJ was then 
to readjudicate the claim.

In March 2009, the Veteran's VA claims file was reviewed and the 
requested VA opinion was provided.  After this development was 
undertaken, the AMC readjudicated the claim in a May 2009 SSOC, 
and the Veteran's claim was again returned to the Board.

Given the foregoing, the Board finds that VA has substantially 
complied with the Board's prior remands with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).



The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claim, a letter dated 
in April 2002 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The letter informed the Veteran that 
additional information or evidence was needed to support his 
service connection claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The April 2002 VCAA letter notified the Veteran of the elements 
of a service connection claim.  Since the Board has concluded 
that the preponderance of the evidence is against the Veteran's 
claim of service connection, any questions as to the appropriate 
disability rating or effective dates to be assigned are rendered 
moot and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board also notes that the RO has 
obtained the Veteran's medical records from the Social Security 
Administration (SSA).  There is no indication in the record that 
any additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The Board notes 
that the Veteran was afforded a VA examination in December 2005 
and obtained a VA medical opinion in March 2009 in connection 
with his claim.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the December 2005 VA examination and March 2009 VA 
opinion, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The reports of December 2005 VA examination and March 2009 VA 
opinion, written by the same VA medical professional and approved 
by a VA physician, reflect that the Veteran's complete claims 
file was reviewed, to include his service treatment records, past 
medical history, recorded his current complaints, and conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination and opinions are adequate for rating purposes.  See 
38 C.F.R. § 4.2 (2009).  The Veteran and his representative have 
not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

1.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure  

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including organic disease of the 
nervous system, when manifested to a compensable degree within 
the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Additionally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In addition to the criteria set forth above, a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2009).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2009).

The diseases which are deemed to be associated with herbicide 
exposure include acute and subacute peripheral neuropathy, which 
is defined by the regulations as "transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolve within two years of the date of 
onset."  See 38 C.F.R. § 3.309(e), Note 2 (2009); but see 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630, 27,630-27,641 (May 20, 2003) [which 
classifies chronic persistent peripheral neuropathy as a 
condition specifically not associated with herbicide exposure].

Finally, in Combee v. Brown, the Federal Circuit held that when a 
Veteran is found not to be entitled to a regulatory presumption 
of service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service connection 
can be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993); see also Brock v. Brown, 10 Vet. 
App. 155 (1997) [holding that the rationale employed in Combee 
also applies to claims based on exposure to Agent Orange].

As such, the Board must not only determine whether the Veteran 
had a disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used in 
Vietnam, see 38 C.F.R. § 3.309(e), but must also determine 
whether such disability was the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Analysis

As explained above, for service connection to be granted there 
must be (1) evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See Hickson, 
supra.

With respect to element (1), the medical record includes multiple 
diagnoses of peripheral neuropathy.  See e.g., the December 2005 
VA examination report.  The first Hickson element has clearly 
been satisfied.  

Concerning element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.

Concerning disease, the Veteran's service medical records do not 
reflect complaint, treatment, or diagnosis of peripheral 
neuropathy.  The record is also completely negative for any 
treatment or diagnosis of peripheral neuropathy for many years 
following service.  Indeed, the initial diagnosis of this 
condition came in 1985, nearly 17 years following the Veteran's 
discharge from service.  

Although the Veteran testified at his June 2005 hearing that his 
peripheral neuropathy began approximately one year following 
service (see the June 2005 VA hearing transcript at page 12), the 
contemporaneous medical record does not reflect such to be the 
case.  As noted above, the initial treatment and diagnosis of 
peripheral neuropathy came nearly 17 years after the Veteran's 
period of active duty.  

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability. 

To the extent that the Veteran himself is attempting to provide 
an opinion as to diagnosis and date of onset of peripheral 
neuropathy, it is well established that lay persons without 
medical training, such as the Veteran, are not competent to 
attribute symptoms to a particular cause.  That is, the Veteran, 
while competent to report his symptoms, as a layman his opinion 
alone is not sufficient upon which to base a determination as to 
whether he his current peripheral neuropathy is etiologically 
related to service.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, to 
include the opinions to the contrary. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board further notes that in Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that 
it had previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in a 
claim for benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when: a layperson is competent to identify the medical condition; 
the layperson is reporting a contemporaneous medical diagnosis; 
or lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis or etiology, but rather only that it is 
sufficient in those cases where the lay person is competent and 
does not otherwise require specialized medical training and 
expertise to do so, i.e., the Board must determine whether the 
claimed disability is a type of disability for which a lay person 
is competent to provide etiology or nexus evidence.

In the present case, the Board finds it telling that the Veteran 
has provided varying accounts of the onset of his peripheral 
neuropathy symptoms over the years.  Before the Board in the 
context of his claim for monetary benefits from VA, the Veteran 
has contended that his peripheral neuropathy began in the initial 
post-service year (which coincidentally mirrors the regulation).   
However, prior to his claim the Veteran made no such statements 
and dated the onset of his symptoms many years after service.  

In this regard, the Board observes that after the condition was 
initially diagnosed in 1985, the Veteran informed his VA 
caregivers in October 2001 that he had been suffering from 
similar symptoms for three to five years prior (i.e. since the 
mid to late 1990s).  In January 2002, the Veteran called his 
primary care VA physician to note that he had been suffering from 
peripheral neuropathy symptoms for the prior 10 years (i.e. since 
1992) instead of the three to five year history previously 
reported.  See VA outpatient treatment note dated January 24, 
2002.  As noted above, at his hearing he described such symptoms 
as starting about one year after he left service, i.e. in 1969-
70.  

Given the Veteran's contradictory statements regarding the onset 
of his peripheral neuropathy symptoms, and given the lack of any 
evidence of peripheral neuropathy in the medical record for some 
17 years following service, the Board finds his recent statements 
to the effect that his peripheral neuropathy symptoms either 
began during service or within the initial post-service year or 
that lack credibility.   See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value than 
history as reported by the claimant]; See also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  Accordingly, the second Hickson 
element for peripheral neuropathy has not been met with respect 
to in-service disease or initial manifestation of peripheral 
neuropathy within the one year presumptive period in 38 C.F.R. 
§ 3.309(a).

Concerning injury, the claimed injury is exposure to herbicides 
in Vietnam.  Because the Veteran in fact served in Vietnam, 
exposure to herbicides is presumed.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2009).  The 
second Hickson element has therefore been met with respect to in-
service injury.

Moving on to crucial Hickson element (3), medical nexus, the 
Board notes that the Veteran has not been diagnosed with a 
presumptive Agent Orange-related disease as defined by the 
regulations.  While the Agent Orange presumptive conditions 
include acute and subacute peripheral neuropathy, such is defined 
by the regulations as "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide agent 
and resolve within two years of the date of onset."  See 38 
C.F.R. § 3.309(e), Note 2 (2009).  As explained above, the 
Veteran's peripheral neuropathy had its onset some 17 years 
following his presumed exposure to herbicides in Vietnam.  

The December 2005 VA examiner's nexus opinion was unfavorable to 
the Veteran's claim, specifically noting that the Veteran's 
peripheral neuropathy was not "transient," but rather 
"progressive" in nature.  Chronic persistent peripheral 
neuropathy, which, according to the December 2005 VA examiner, 
appears to be the type of peripheral neuropathy at issue in the 
Veteran's case, is a condition which the VA Secretary has 
determined to be unrelated to herbicide exposure.  See generally 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630, 27,630-27,641 (May 20, 2003) [which 
classifies chronic persistent peripheral neuropathy as a 
condition specifically not associated with herbicide exposure].

The presumptive provisions relating to acute and subacute 
peripheral neuropathy are therefore inapplicable in this case.  
Thus, a medical nexus between service and the Veteran's 
peripheral neuropathy connection may not be established via the 
statutory presumption.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

As indicated in the law and regulations section above, service 
connection may still be established on a direct basis, i.e. via a 
medical opinion linking the claimed disability to his presumed 
herbicide exposure.  See Combee, supra.  

As noted above, the Board remanded the claim in November 2005 for 
the purpose of obtaining a medical opinion addressing the 
etiology of the Veteran's peripheral neuropathy.  The resulting 
December 2005 VA neurological examination report indicated that 
the Veteran's peripheral neuropathy is unrelated to any incident 
of service, including his presumed exposure to herbicides in 
Vietnam.  No contradictory medical opinion is of record.  
However, as noted in the July 2008 JMR, the December 2005 VA 
examiner failed to provide a rationale concerning why the 
Veteran's peripheral neuropathy was not related to "any incident 
of service."  See the July 2008 JMR at page 3.  

Upon the Board's December 2008 remand, the Veteran's VA claims 
file was sent for review by the VA examiner that conducted the 
prior examination to address the question as to whether the 
Veteran's peripheral neuropathy was etiologically related on a 
direct basis to his active military service including herbicide 
exposure.  The March 2009 VA examiner rationalized, "There is no 
evidence of any injury or event in the service medical records 
that would be etiologically related to the development of 
peripheral neuropathy.  There are no complaints in the service 
and no documentation of the disorder until 17 years after the 
service."  See the March 2009 VA opinion.  

The only evidence in the claims file serving to link the 
Veteran's peripheral neuropathy to his period of service emanates 
from the Veteran himself.  It is now well settled, however, that 
lay persons without medical training, such as the Veteran, are 
not qualified to render medical opinions regarding matters such 
as determinations of etiology, which call for specialized medical 
knowledge.  See Espiritu, supra.  The Veteran's statements 
regarding medical nexus are not competent in that the question of 
medical nexus is required medical expertise and training to 
answer.  Accordingly, his statements regarding etiology are not 
competent and are outweighed by the opinions reached by the VA 
examiner in 2005 and 2009.  

The Veteran has not submitted a competent opinion to contradict 
the conclusion of the December 2005 or March 2009 VA medical 
opinions.  As was explained in the VCAA section above, the 
Veteran has been accorded ample opportunity to present competent 
medical evidence in support of his claim.  He has failed to do 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].

For the reasons and bases outlined above, the final Hickson 
element has not been satisfied, and the Veteran's claim fails on 
this basis.  The preponderance of the evidence is against his 
claim.  Accordingly, the benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for peripheral neuropathy, to 
include as secondary to herbicide exposure, is denied.  


REMAND

2.  Entitlement to service connection for a low back 
condition  

Unfortunately, the Veteran's claim for entitlement to service 
connection for a low back condition must be remanded for further 
evidentiary development.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran asserts that he injured his back during his service.  
As noted above, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson, supra.  

An August 2004 magnetic resonance imaging (MRI) impression of the 
lumbar spine showed bulging discs in the L4 to L5 area of the 
spine, and a November 2004 MRI report reflects degenerative disc 
disease of the lumbar spine.  As such, Hickson element (1) is 
demonstrated.  

Review of the Veteran's service treatment records reflects that 
the Veteran was involved in an August 1969 motor vehicle accident 
while on active duty.  The Veteran was treated for complaints of 
mild tenderness in the L2 to L4 area, and while x-rays showed 
that the Veteran's spine was within normal limits, the Veteran 
was diagnosed with a mild back strain.  Accordingly, Hickson 
element (2) has been demonstrated.  

There is no medical nexus opinion of record.  The Veteran has not 
been seen for a VA examination.  VA must provide a VA examination 
when there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established event, 
injury, or disease, and (4) insufficient competent evidence of 
record for VA to make a decision.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Accordingly, this case must be remanded to 
the RO for a medical examination addressing whether the Veteran 
has a low back condition which is related to his in-service low 
back injury.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA medical examination for the purpose of 
determining whether the Veteran has a low 
back condition which is causally related to 
the Veteran's service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The VA clinician is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The clinician should review the 
claims file and this fact should be noted 
in the accompanying medical report.

2.  The RO should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


